—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 17, 1995, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Charged in a superior court information with sodomy in the first degree and sodomy in the second degree, defendant waived indictment and pleaded guilty to sodomy in the first degree. The charges stem from an incident wherein defendant placed his penis in the mouth of a seven-year-old girl. He was sentenced to a prison term of 4 to 12 years.
On appeal, defendant contends that this sentence is harsh and excessive and requests that this Court reduce it in the interest of justice. In light of the heinous nature of defendant’s crime and the fact that his sentence was agreed upon and well within the statutory guidelines, we discern no extraordinary circumstances in this case and decline to reduce defendant’s sentence (see, CPL 470.15 [6] [b]).
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed.